Citation Nr: 0213288	
Decision Date: 10/01/02    Archive Date: 10/10/02	

DOCKET NO.  99-08 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1993 rating decision which denied service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 26, 
1997, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION
The appellant is a veteran who served on active duty from 
January 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).   
In August 2002, the veteran, in writing, withdrew claims of 
service connection for skin and knee disorders.  Accordingly, 
these claims are not before the Board.  A March 2002 rating 
decision granted special monthly compensation based on the 
need for the regular aid and attendance of another person.  
Accordingly, that issue also is not before the Board.  


FINDINGS OF FACT

1.  In a rating decision in July 1993, the RO denied service 
connection for PTSD; the appellant did not appeal this 
determination, and it became final.  

2.  The July 1993 rating decision was consistent with, and 
supported by, evidence then of record, and was in accordance 
with the governing law and regulations.  

3.  A reopened claim of service connection for PTSD was 
received by VA on April 10, 1998; medical records obtained by 
the RO reveal VA treatment for PTSD on June 26, 1997, within 
one year prior to receipt of the petition to reopen the 
previously denied claim.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision was not clearly and 
unmistakably erroneous in failing to award service connection 
for PTSD, and it remains final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2001).  

2.  An effective date prior to June 26, 1997 for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.157, 
3.400(q)(r) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed a claim seeking service connection for PTSD 
in November 1992.  Service records and service medical 
records of record at the time did not reflect that the 
veteran participated in combat.  On VA examination in 
April 1993, PTSD was diagnosed.  

In July 1993, the RO denied service connection for PTSD.  The 
decision found that the veteran had failed to supply any 
information pertaining to any specific stressors.  The only 
specific incident he reported as a stressor, the bombing of 
an orphanage, was an event the U. S. Military certified could 
not be confirmed.  The RO denied service connection for PTSD 
based on a finding that there was no verified stressor event 
in service.  The veteran was provided notice of this 
determination by letter in July, 1993.  He did not file a 
notice of disagreement with the rating decision, and it 
became final.  

On April 10, 1998, the veteran requested the reopening of his 
claim for service connection for PTSD based on "new and 
material evidence".  Additional medical evidence was 
obtained, including medical records showing treatment for 
PTSD since June 1997.  A VA outpatient treatment record dated 
June 26, 1997 describes PTSD symptoms and reports treatment 
for PTSD.  

Service connection for PTSD was granted by the RO in a 
December 1998 rating decision.  The effective date of this 
award has been appealed to the Board.  


II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to the matter of CUE in the July 1993 RO 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  With regard to the issue 
of an earlier effective date, although the VCAA does apply 
(See VAOPGCPREC 11-2000), the Board finds that the mandates 
of VCAA are met.  Regarding notice, the supplemental 
statement of the case in March 2002 advised the veteran of 
the laws and regulations governing earlier effective date 
claims.  All pertinent medical evidence has been obtained.  
Neither the veteran nor his representative has indicated any 
additional evidence is available which is pertinent in this 
case.  Accordingly, the Board will proceed with the 
adjudication of these claims.  

III.  CUE in the July 1993 Rating Determination

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The Court has held that for 
there to be a valid claim of CUE either the correct facts, as 
they were known at that time, were not before the adjudicator 
or the legal provisions effective at that time were 
improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
that VA committed error during the adjudication process.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The 
Court has stated that clear and unmistakable error is 
"undebatable, so that it may be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-14.  In addition, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242 (1994).  Furthermore, to raise a valid claim of 
clear and unmistakable error an appellant must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  The 
error of fact or of law must be of the kind that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Id. 
at 43.  A disagreement as to how the facts were weighed or 
evaluated cannot form the basis of a claim of CUE.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995).  

The veteran was notified of the RO's rating decision of 
July 1993 on July 29, 1993.  He did not file a notice of 
disagreement with this rating decision, and it became final.  
38 U.S.C.A. § 7105(c).  

The Board concludes that there was no CUE in the July 1993 
rating decision denying service connection for PTSD.  In July 
1993, service connection for PTSD required medical evidence 
establishing a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor occurred 
(emphasis added), and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f)(1993).  

The veteran's allegations of CUE in the July 1993 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated.  As indicated 
above, this cannot form the basis of a valid claim of CUE.  
The evidence before the RO in July 1993 included the report 
of a VA examination that produced a diagnosis of PTSD.  
However, the record at the time did not include a verified/or 
claimed verifiable stressor.  Since the veteran was not shown 
to have engaged in combat, under the governing regulation 
such stressor was needed to establish service connection for 
PTSD.  Efforts by the RO to obtain from the veteran a 
description of a verifiable stressor were unsuccessful.  
Without a verifiable stressor, the criteria for establishing 
service connection for PTSD were not met.  Hence, the July 
1993 RO decision denying service connection for PTSD was 
consistent with, and supported by, the evidence of record; 
was in accordance with governing law and regulations; and was 
not clearly and unmistakably erroneous. 

IV.  An Effective Date Earlier than June 26, 1997 for the 
Award of Service Connection for PTSD.  

The veteran petitioned to reopen his previously denied claim 
of service connection for PTSD on April 10, 1998.  Under 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(ii), the 
effective date of a claim received after a final prior 
disallowance will be the date of the claim or the date 
entitlement arose, whichever is later.  In this case, the RO 
has decided to consider the June 26, 1997 outpatient 
treatment report to be an informal claim under 38 C.F.R. 
§ 3.157.  Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or VA 
issue, if the report relates to a disability which may 
establish entitlement.  The Board has reviewed the record and 
has found no indication of an informal or formal claim that 
would provide a basis to award the veteran entitlement to an 
effective date earlier than June 26, 1997. 

The veteran contends that an earlier effective date is 
warranted because he had the disability prior to the date of 
grant of service connection.  However, there is no law or 
regulation which permits the mere existence of the disability 
for which service connection is claimed to be a determinative 
point in the matter of the effective date of the grant of 
service connection for such disability.  The Board's 
determination above confirmed the finality of the prior, July 
1993, denial of service connection for PTSD.  In such 
circumstances, the laws and regulations governing effective 
dates of awards based on reopened claims apply.  As noted 
above, the RO assigned the earliest effective date permitted 
by law.  The veteran has failed to allege facts that meet the 
criteria in the law and regulations.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

ORDER

The appeal to establish there was clear and unmistakable 
error in the July 1993 rating decision that denied service 
connection for PTSD is denied.  

An effective date earlier than June 26, 1997 for the grant of 
service connection for PTSD is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

